This suit was brought by James against Lagow to recover the amount of certain promissory notes executed by the latter in favor of the former, and to foreclose a mortgage lien upon a certain motor truck belonging to Lagow. James recovered in the trial court, and Lagow has appealed.
In his brief appellant presents the one proposition of law that the court erred in overruling appellant's application for continuance. The statement under this proposition is insufficient to entitle the proposition to consideration, but we have nevertheless carefully examined the record, from which it is made clear that the court did not abuse its discretion in overruling the application, which was filed and urged after appellant, being fully aware of all the matters set up therein had announced ready for trial, after a jury had been selected and impaneled, and after the plaintiff's petition had been read.
The trial court directed a verdict against appellant, but could do nothing else in the state of the pleadings and evidence.
The judgment is affirmed.